Citation Nr: 1754848	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  17-02 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1. Whether new and material evidence has been received to reopen the issue of entitlement to service connection for macular degeneration, to include due to exposure to ionizing radiation. 

2. Entitlement to service connection for macular degeneration, to include due to exposure to ionizing radiation.

3. Entitlement to service connection for osteoporosis, to include due to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1947 to May 1949. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh Pennsylvania. 
 
The Veteran withdrew his request for a hearing before the Board in May 2017 written correspondence.

In addition to the issues currently on appeal, the December 2016 Statement of the Case (SOC) adjudicated the issue of entitlement to service connection for thrombocytopenia and anemia. In his January 2017 substantive appeal (VA Form 9), on which he checked a box stating that "I have read the Statement of the Case and any Supplemental Statement of the Case I received. I am only appealing these issues:" and referenced the osteoporosis and macular degeneration claims. A March 2017 VA Form 8 (Certification of Appeal) certified the issues on appeal, as well as the claim for thrombocytopenia and anemia. As well, the Veteran's representative addressed the issue in a September 2017 appellate brief. However, an appeal consists of a timely filed substantive appeal, which was not present in this case because the Veteran limited the scope of his January 2017 VA Form 9 to specific issues that did not include the thrombocytopenia and anemia claim. See 38 U.S.C. § 7105 (a) (2012); 38 C.F.R. § 20.200 (2017). With respect to the March 2017 VA Form 8, "certification is used for administrative purposes and does not serve to either confer or deprive the Board of Veterans' Appeals of jurisdiction over an issue." See 38 C.F.R. § 19.35 (2017). Lacking a timely filed substantive appeal, the thrombocytopenia and anemia claim referenced in the December 2016 SOC and the March 2017 VA Form 8 is not before the Board at this time. That is, the Veteran limited his appeal to the claims listed on the above Title page and VA did not thereafter did not give the Veteran the impression that the issue remained on appeal.  Considering the procedural history of this appeal, the Board finds that the issue of service connection for thrombocytopenia and anemia is not on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for macular degeneration and osteoporosis, each to include due to exposure to ionizing radiation are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. An unappealed August 2010 rating decision declined to reopen a claim of entitlement to service connection for macular degeneration. 

2. Evidence received since the unappealed August 2010 rating decision relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for macular degeneration.


CONCLUSION OF LAW

The August 2010 rating decision declining to reopen the claim of entitlement to service connection for macular degeneration is final; however, new and material evidence has been received to reopen the claim. 38 U.S.C. §§ 1131, 5103, 5103A, 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 3.159, 20.1100 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Macular degeneration

Entitlement to service connection for macular degeneration was first finally denied in an October 2007 rating decision on the basis that the evidence failed to demonstrate a nexus between macular degeneration and service. A claim to reopen service connection was denied in an August 2010 rating decision. The August 2010 rating decision was not appealed, and it is also final. 38 U.S.C. § 7105; 38 C.F.R. § 20.1100.
 
The Veteran submitted a claim to reopen the issue of entitlement to service connection for macular degeneration as part of an August 2014 notice of disagreement. VA subsequently adjudicated the issue in a December 2016 SOC. A previously denied claim may be reopened by the submission of new and material evidence. 38 U.S.C. § 5108; 38 C.F.R. § 3.156. Evidence is new if it has not been previously submitted to agency decision makers. Id. Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id. New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id. The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening. Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).
 
In November 2012, the Veteran submitted a letter from Dr. C.A.M. who opined that exposure to radiation "may well have contributed to the development of ... macular degeneration." This evidence bears directly on the contested issue of an in-service etiology of the claimed condition.
 
Given the low threshold for reopening a claim, Shade, the Board finds that there is new and material evidence of record which relates to the unestablished etiological element, necessary to substantiate the appellant's claim. As this evidence raises a reasonable possibility of substantiating the claim, it is new and material.  The claim of entitlement to service connection for macular degeneration is therefore reopened. 38 U.S.C. § 5108; 38 C.F.R. § 3.156 (a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for macular degeneration is reopened.


REMAND

Macular degeneration

Remand is warranted to obtain an addendum medical opinion. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In a June 2016 report, a VA examiner opined that it was less likely than not the the Veteran's macular degeneration was "connected to his military service or his already service connected loss of eye." The only condition of the eyes for which the Veteran is service connected is bilateral cataracts, "status post intraocular lens implant." The examiner failed to provide a rationale to support the conclusion that the claimed condition was not caused or aggravated by the Veteran's cataracts. Thus, the June 2016 VA examination was inadequate, and remand is warranted to obtain an addendum opinion to fully address the theory of secondary service connection.

Osteoporosis 

Remand is warranted for development in compliance with 38 C.F.R. § 3.311 (2017). When it has been determined that: (1) a veteran has been exposed to ionizing radiation; (2) the veteran subsequently develops a specified radiogenic disease; and (3) the disease first becomes manifest five years or more after exposure, the claim will be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c). Claimed diseases may be considered radiogenic if the claimant has cited or submitted competent scientific or medical evidence that supports that finding. 38 C.F.R. § 3.311 (b)(4). The Veteran had confirmed exposure to ionizing radiation, and seeks service connection for osteoporosis, first evidenced many years after the radiation exposure. In September 2017 the Veteran's representative submitted medical articles supporting the contention that radiation exposure may damage bones. The Board finds that such evidence is sufficient to warrant that the case be referred to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311 (c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the claim for entitlement to service connection for osteoporosis to the Under Secretary for Benefits for further consideration in accordance with 38 C.F.R. § 3.311(c). The Under Secretary for Benefits shall then review the claim with reference to the following factors:

(i) The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;

(ii) The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology;

(iii) The Veteran's gender and pertinent family history;

(iv) The Veteran's age at the time of exposure;

(v) The time lapse between exposure and onset of the disease; and,

(vi) The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease. 38 C.F.R. § 3.311 (e)(1) - (6).

The Under Secretary for Benefits may request an advisory medical opinion from the Under Secretary for Health.

If after such consideration the Under Secretary for Benefits is convinced that sound and scientific medical evidence supports the conclusion that it is at least as likely as not the Veteran's osteoporosis resulted from exposure to radiation in service, the Under Secretary for Benefits shall so inform the AOJ in writing, setting forth the rationale for this conclusion, including an evaluation of the claim with respect to the factors cited above. 38 C.F.R. § 3.311 (c)(1)(i).

If the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's osteoporosis resulted from radiation in service, the Under Secretary for Benefits shall so inform the AOJ in writing, setting forth the rationale for this conclusion 38 C.F.R. 3.311 (c)(1)(ii).

If the Under Secretary for Benefits, after considering the opinion of the Under Secretary for Health, is unable to conclude whether it is at least as likely as not, or that there is no reasonable possibility that the Veteran's osteoporosis resulted from radiation exposure in service, the Under Secretary of Benefits shall refer the matter to an outside consultant pursuant to Section 3.311(d) for an opinion on the likelihood the disease is a result of exposure as claimed. 38 C.F.R. § 3.311 (c)(2).

2. Provide the examiner who conducted the June 2016 VA eye examination access to the appellant's VBMS and Virtual VA files for review. If this examiner is not available, the Veteran's claims folder should be reviewed by another appropriate examiner. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination provided, the examiner is to specifically address the following question:
 
Is it at least as likely as not (50 percent probability or greater) that macular degeneration was caused or aggravated by the Veteran's bilateral cataracts, status post intraocular lens implant, to include any surgery or other treatment for such condition? 
 
If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.
 
A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

3. The AOJ must then review the aforementioned examination report to ensure that it is in complete compliance with the directives of this remand, and that the examiner has documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

4. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


